DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of group II (claims 10-12) was made without traverse in the reply filed on 3/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a polymer film comprising a substrate and a strengthening layer. The strengthening layer comprises a polymer with side chains, and the side chains comprise a plurality of rigid segments and plurality of flexible segments. The claim further requires “wherein the side chains of the polymer are modified and strengthened by the rigid segments and the flexible segments.” 
Therefore, claim 10 requires the side chains of the polymer to be “modified and strengthened,” yet neither the claims nor the specification provide guidance as to how to determine whether a “side chain” would be considered “strengthened” or “modified” as presently recited. There is no example or general disclosure of how one would measure the strength of a side chain. Furthermore, it is not clear whether the strengthening of, or modification of, the recited side chain should be measured relative to some particular baseline (e.g., a side chain having only rigid segments, a side chain having only flexible segments, a side chain having both rigid segments and flexible segments but which differ in structure, or some other comparative side chain). Therefore, because one would not know how to determine whether any given side chain would be considered “strengthened” or “modified” as presently recited, the scope of the claim is unclear. 
Additionally:
Claims 11 and 12 depend from claim 10, and further limit the polymer of the strengthening layer to polymers having specific structural formulas. Each of the polymer structural formulas recited in claims 11 and 12 appears to be clear on its face. However, no claim may be read apart from and independent of the supporting disclosure on which it is based. See MPEP 2173.03. The instant specification describes a synthetic reaction to produce the polymer recited in claims 11 and 12 in paragraphs [0088] and [0102], respectively. Paragraph [0088] is copied below as representative:

    PNG
    media_image1.png
    302
    544
    media_image1.png
    Greyscale

Paragraph [0088] shows a reaction of a diisocyanate and oxalic acid resulting in formation of the polyurethane polymer recited in claim 11. However, the reaction of a diisocyanate and a dicarboxylic acid in the presence of HCl results in formation of a polyamide polymer. The production of a polyurethane as presently recited from a diisocyanate as shown in paragraph [0088] would require reaction with a glycol (i.e., ethylene glycol) rather than oxalic acid. 
The specification as filed never describes the claimed polymers as belonging to any class of polymer (e.g., polyurethane or polyamide). Therefore, while it is evident that errors exist in the reactions described in the specification, it is unclear whether the polymer structure is in error (i.e., should be polyamide rather than polyurethane), or, whether the oxalic acid structure is in error (i.e., should be ethylene glycol). Given the uncertainty surrounding the nature of the error in the specification, and given that the claims must not be read apart from the supporting disclosure, the person having ordinary skill in the art would not be able to determine whether claims 11 and 12 are meant to encompass the polyurethane structure as recited, or, are meant to encompass the polyamide structure that would result from the reaction of diisocyanate and oxalic acid. Because the metes and bounds of the claimed invention are not clear due to the error in the specification, the claims are indefinite.
[If deemed necessary, Wei is provided as evidence showing that the reaction of diisocyanate and dicarboxylic acids in the presence of HCl, as disclosed in the instant specification, is known to result in formation of polyamide rather than polyurethane. Wei (in A facile synthesis of polyamides from aromatic diisocyanates and dicarboxylic acid catalyzed by Lewis acids, Macromol. Rapid Commun. 17, 897-903 (1996)) discloses the reaction (copied below) of an aromatic diisocyanate and aliphatic dicarboxylic acid in the presence of HCl. The product is a polyamide, not a polyurethane. See abstract and p 898. 

    PNG
    media_image2.png
    344
    628
    media_image2.png
    Greyscale

Applicant is advised that an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of the error in the specification, but also the appropriate correction (see MPEP 2163.07 II).  Therefore, to avoid rejection under 35 USC 112(a), any amendment to correct an error (e.g., in either the structure of the oxalic acid monomer or in the resulting polyurethane polymer) must be accompanied by sufficient reasoning to establish why one skilled in the art would have recognized the appropriate correction (e.g., specific reasoning as to why one would have recognized which of the structures was in error). 

Specification
The disclosure is objected to because there is an error in the chemical structure/name of the monomer (oxalic acid), or, an error in the chemical structure of the polymer resulting from the reaction of diisocyanate and oxalic acid. See the discussion above in the rejection of claims 11 and 12 under 35 USC 112(b) (incorporated here by reference) for further explanation regarding the nature of the error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yokogi et al (US 2012/0328855).
Yokogi discloses a laminate (corresponding to a polymer film as presently recited) which is excellent in terms of surface hardness characterized by laminating a layer of a polycarbonate resin (A) to a polycarbonate resin (B) (abstract). Yokogi discloses formation of the polycarbonate resin A from a dihydroxy compound [0042], and names several suitable examples of dihydroxy compounds which have an aromatic group as a side chain [0044], including e.g., 9,9-bis(4-(2-hydroxyethoxy)-3-isobutylphenyl)fluorene, which has the following structure (as drawn by the examiner): 

    PNG
    media_image3.png
    278
    537
    media_image3.png
    Greyscale

A polycarbonate formed from the compound shown above comprises side chains which comprise a plurality of rigid segments (i.e., the fluorene groups) and a plurality of flexible segments (i.e., the isobutyl groups). Yokogi teaches that the laminate comprising a layer of the polycarbonate resin on the front side is excellent in terms of surface hardness and impact resistance [0020]. Therefore, in a laminate as disclosed by Yokogi wherein the polycarbonate layer A is derived from the dihydroxy shown above, the polycarbonate layer A corresponds to the presently recited strengthening layer and the polycarbonate layer B corresponds to the presently recited substrate. 

Conclusion
Claims 11 and 12 are free of prior art. The examiner is unaware of prior art which discloses or suggests a polymer comprising a substrate and strengthening layer comprising a polymer of the recited formulas. However, in view of the rejection under 35 USC 112(b), the claims do not recite allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766